  20-05027-rbk Doc#75 Filed 09/23/20 Entered 09/23/20 10:07:53 Ntc/Hrg AP int ptys Pg 1
                                         of 1
                    UNITED STATES BANKRUPTCY COURT
                           Western District of Texas

                                                            Bankruptcy Case
                                                                            20−50805−rbk
                                                                       No.:
                                                               Chapter No.: 11
IN RE: KrisJenn Ranch, LLC , Debtor(s)

                                                       Adversary Proceeding
                                                                            20−05027−rbk
                                                                       No.:
                                                                     Judge: Ronald B. King
                                                   Krisjenn Ranch, LLC,
                                                   Krisjenn Ranch, LLC,
                                                   Series Uvalde Ranch,
                                                   Krisjenn Ranch, LLC,
                                                   Series Pipeline Row
                                                   Plaintiff
                                              v.
                                                   DMA Properties, Inc. et
                                                   al.
                                                   Defendant



                                    NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   SEE WEBEX LINK BELOW

     on   10/13/20 at 10:30 AM

     WEBEX TELEPHONIC Hearing to Consider and Act Upon the Following: DIAL IN INFORMATION IS AS
     FOLLOWS: (888) 278−0296 Access Code 9198559# IF AN EVIDENTIARY HEARING IS REQUIRED
     PLEASE CONTACT DEANNA CASTLEBERRY @ deanna_castleberry@txwb.uscourts.gov (related
     document(s): 73 Motion to Quash Defendant DMA Properties and Frank Daniel Moore's Subpoena and
     Objections Filed by William P Germany for Interested Party Hagan Cohle.) Hearing Scheduled For
     10/13/2020 at 10:30 AM at https://us−courts.webex.com/meet/King (Castleberry, Deanna)


Dated: 9/23/20
                                                      Barry D. Knight
                                                      Clerk, U. S. Bankruptcy Court




                                                                                      [Hearing Notice (AP)] [NtchrgAPap]
